 1                                                                 The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   ERIC BROWN and JEANETTE BROWN,
10   husband and wife,
                                                           No. 2:19-cv-00165-RSM
11                                       Plaintiffs,

12             v.                                          ORDER OF DISMISSAL WITH
                                                           PREJUDICE
13   LIBERTY INSURANCE CORPORATION,

14                                      Defendant.
15
               THIS MATTER having come on before the above-entitled Court by stipulation of the
16

17   parties through their counsel of record, now, therefore, it is hereby ORDERED that all claims

18   herein be dismissed with prejudice and without costs or attorney’s fees to any party.
19

20
     DATED this 8 day of January 2020.
21

22

23
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

     ORDER OF DISMISSAL WITH PREJUDICE                                 KELLER ROHRBACK              L.L.P.
     (2:19-cv-00165-RSM) - 1                                               1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
     2437757 / 1377.0065                                                   TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
